UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6117



CHAUNCEY A. WILLIAMS,

                Plaintiff - Appellant,

          v.


DANIEL A. BRAXTON, Warden; OFFICER BURTON, Correctional Officer;
OFFICER WHEELER, Sergeant; TINCHER, Sergeant; PRITT, Lieutenant,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-00292-SGW-MFU)


Submitted:   April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Chauncey A. Williams appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court. Williams v. Braxton,

No. 7:07-cv-00292-SGW-MFU (W.D. Va. Dec. 20, 2007).        We deny

Williams’ motion for summary disposition and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                              - 2 -